Citation Nr: 1536467	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the left upper extremity, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.

5.  Entitlement to service connection for an anxiety disorder, not otherwise specified, to include as secondary to service-connected diabetes mellitus.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
7.  Entitlement to an increased rating for erectile dysfunction (ED), currently rated as non-compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims pertaining to the left upper and bilateral lower peripheral neuropathy, anxiety, and TDIU.

An August 2013 rating decision denied the claims pertaining to right upper peripheral neuropathy and ED.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).

The issues of entitlement to increased ratings for bilateral upper and lower peripheral neuropathy, ED, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim for service connection for an anxiety disorder.


CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issue of entitlement to service connection for an anxiety disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the April 2015 Board hearing the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to service connection for an anxiety disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for an anxiety disorder is dismissed.


REMAND

The Veteran was last afforded an examination for his service-connected peripheral neuropathy of the left upper and bilateral lower extremities in June 2009.  Subsequently, during his April 2015 hearing, the Veteran reported that   the symptoms of his peripheral neuropathy had worsened since that examination.  Thereafter, in July 2015 the Veteran submitted a diabetic sensory-motor peripheral neuropathy disability benefits questionnaire, apparently completed    by a VA clinician.  Unfortunately, the clinician did not fully complete the questionnaire and failed to provide some information that is necessary for rating purposes.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's peripheral neuropathy of the left upper and bilateral lower extremities, and that it has been over six years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

The claim for a TDIU is inextricably intertwined with the increased rating claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

With respect to the claims for increased ratings for right upper extremity peripheral neuropathy and ED, the Board notes that these claims were denied in an August 2013 rating decision.  The Veteran submitted a notice of disagreement the same month, but a statement of the case (SOC) has not yet been issued.  Accordingly, 
the Board finds that a remand of these claims for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claims should be returned to the Board only if the Veteran perfects an appeal as to the issues in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Associate updated VA treatment records dating since August 2013 with the claims file.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA diabetic peripheral neuropathy examination to assess the current severity of his service-connected peripheral neuropathy.  The claims file should be reviewed by  the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's peripheral neuropathy should be reported.  The examiner should opine on the impact the Veteran's diabetic neuropathy has on his ability         to maintain gainful employment.

3. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the   appellant and his representative should be furnished    a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

4. The AOJ should issue a statement of the case concerning the issues of entitlement to increased ratings for right upper extremity peripheral neuropathy and ED so that the Veteran may have the opportunity to complete an appeal on those issues (if he so desires) by filing a timely substantive appeal.  These issues should only be returned to the Board if a timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


